Case: 12-13282   Date Filed: 03/04/2013   Page: 1 of 2

                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13282
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:99-cr-14040-KMM-1



UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,


                                     versus

JAVAR WYCHE,
a.k.a. Javar Devon Wyche,


                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (March 4, 2013)
              Case: 12-13282     Date Filed: 03/04/2013    Page: 2 of 2

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Javar Wyche appeals the revocation of his supervised release. 18 U.S.C.

§ 3583(e)(3). The district court revoked Wyche’s supervised release for

committing a new offense of battery and resisting arrest. We affirm.

      The district court did not abuse its discretion. Wyche argues the evidence

was insufficient to find that he battered his girlfriend, but we need not address this

argument because we can affirm on a different ground. Wyche pleaded guilty to

resisting arrest, which was sufficient to support the revocation of his supervised

release. Id.; see also United States v. Almand, 992 F.2d 316, 318 n.6 (11th Cir.

1993).

      We AFFIRM the revocation of Wyche’s supervised release.




                                           2